DETAILED ACTION Notice of Pre-AIA  or AIA  Status
The present application, filed on or after September 18, 2018, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 18, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
With regards to claim 13, the specification is silent with regards to the limitation “crossing the selected more resistant beets from two different origins.”

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-14 are rejected under 35 U.S.C 103 as being unpatentable over Mohr et al (US 20160139099 A1). 
Regarding claim 1, Mohr teaches a method for predicting sugar beet resistance to factors causing root damages and/or to factors causing sucrose loss upon storage ([0017], [0030] & [0055]; discloses the method of predicting the parameters of fruit/vegetable quality or condition), comprising quantifying mechanical resistance of a root of a sugar beet ([0011]; discloses the measurement of mechanical resistance of a fruit).
However, the prior art used does not explicitly teach sugar beet, it references fruit or vegetables (produce) especially directed to apples, which uses the similar method as in the claim. According to Britannica website “Sugar beet juice contains high levels of sucrose and is second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply it to sugar beet because sugar beet is a vegetable in order to ensure high quality and desirable product to the consumer. 

Regarding claim 2, Mohr teaches a method for predicting sugar beet resistance to biological factors causing root damages during culture ([0017]; discloses the method of predicting the parameters of fruit quality or condition relates to sugar content), comprising quantifying mechanical resistance of the a root of sugar beets from a same genetic origin ([0011]; discloses the measurement of mechanical resistance of a fruit). 
However, the prior art used does not explicitly teach sugar beet, it references fruit or vegetables (produce) especially directed to apples, which uses the similar method as in the claim. According to Britannica website “Sugar beet juice contains high levels of sucrose and is second only to sugarcane as the major source of the world’s sugar. The sugar beet was grown as a garden vegetable and for fodder long before it was valued for its sugar content.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply it to sugar beet because sugar beet is a vegetable in order to ensure high quality and desirable product to the consumer. 

Regarding claim 3, Mohr teaches the method of claim 1, wherein the quantification is carried out by penetrometry (abstract, paragraphs [0009], [0011] & [0043]; discloses plunger penetration to determine the condition or quality of the fruit).

Regarding claim 4, Mohr teaches the method according to claim 1, wherein the quantification is carried out upon recording force (kg/cm2) needed to push a probe of a given section through an outer layer of the root (paragraphs [0015-0017]; discloses quantification factors including maximum force is required to penetrate through outer peripheral zone/layer).

Regarding claim 5, Mohr teaches the method according to claim 4, wherein the quantification is a maximal force (kg/cm2) needed to push the probe of a given section through the root (paragraphs [0010], [0020] & [109]; discloses quantification factors including maximum force is required for insertion to make measurements/assessment of fruit condition reliable and consistent accuracy).

Regarding claim 6, Mohr teaches the method according to claim 5, wherein the sugar beets from several origins (figs. 7-10, paragraphs [0064-0067]; discloses apples from different sources) are stratified in function of the mechanical resistance of the root of the sugar beets (paragraphs [0009] & [0088]; discloses fruit resistance to pressure deformation or plunger penetration is an indicator of its ripeness and maturation state; paragraphs [0027-0028]; discloses using Quality Factor (QF) to sort out fruit quality from a scale of 0-100, i.e., 0 being falling below acceptability limit and 100 being acceptability) and/or in function of the maximal force needed to push the probe through the root (paragraph [0010]; discloses the maximum force as required for insertion and used as an indicator of fruit quality). 

claim 7, Mohr teaches the method of claim 6, except wherein the less resistant sugar beet lots are processed firstly by sugar refineries.
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohr to evaluate the post-solution/testing of sugar beets to further prevent deteriorating of the less resistant sugar beets to save money and resources. 

Regarding claim 8, Mohr teaches the method of claim 6, except wherein less resistant sugar beet lots are treated for reducing sucrose losses.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohr to evaluate the significance of processing less resistant sugar beets to avoid low productivity and save money. 

Regarding claim 10, Mohr teaches a method for improving resistance to damage upon storage of a sugar beet comprising the steps of: obtaining sugar beets from different genetic origins (figs. 7-10, paragraphs [0064-0067]; discloses apples from different sources), of stratifying said obtained sugar beets according to mechanical resistance of a root of said sugar beet from different origins (paragraphs [0009] & [0088]; discloses fruit resistance to pressure deformation or plunger penetration is an indicator of its ripeness and maturation state; and paragraphs [0027-0028]; discloses using Quality Factor (QF) to sort out fruit quality from a scale of 0-100, i.e., 0 being falling below acceptability limit and 100 being acceptability), and of selecting most resistant sugar beets (figs. 8 & 9, paragraphs [0009], [0088-0089] & [0093]; discloses using instant tester to measure resistance to plunger penetration into the fruit to determine the maturation, i.e., fruits that are resistive to pressure denotes its ripeness, softness and juice density).
However, the prior art used does not explicitly teach sugar beet, it references fruit or vegetables (produce) especially directed to apples, which uses the similar method as in the claim. According to Britannica website “Sugar beet juice contains high levels of sucrose and is second only to sugarcane as the major source of the world’s sugar. The sugar beet was grown as a garden vegetable and for fodder long before it was valued for its sugar content.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply it to sugar beet because sugar beet is a vegetable in order to ensure high quality and desirable product to the consumer. 

Regarding claim 11, Mohr teaches a method for improving resistance to biological factors causing root damage a sugar beet comprising the steps of: obtaining sugar beets from different genetic origins (figs. 7-10, paragraphs [0064-0067]; discloses apples from different sources), of stratifying said obtained sugar beets according to mechanical resistance of a root of said sugar beet from different origins (paragraphs [0009] & [0088]; discloses fruit resistance to pressure deformation or plunger penetration is an indicator of its ripeness and maturation state; and paragraphs [0027-0028]; discloses using Quality Factor (QF) to sort out fruit quality from a scale of 0-100, i.e., 0 being falling below acceptability limit and 100 being acceptability)), and of selecting most resistant sugar beets (figs. 8 & 9, paragraphs [0009], [0088-0089] & [0093]; discloses using instant tester to measure resistance to plunger penetration into the fruit to determine the maturation, i.e., fruits that are resistive to pressure denotes its ripeness, softness and juice density).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply it to sugar beet because sugar beet is a vegetable in order to ensure high quality and desirable product to the consumer. 

Regarding claim 12, Mohr teaches the method of claim 10, wherein the mechanical resistance of the root is measured (paragraph [0011]; discloses the mechanical resistance is measured to plunger penetration into fruit to determine condition).

Regarding claim 13, as best understood, Mohr teaches the method of according to claim 10 further comprising the step of crossing the selected more resistant beets from two different origins (a broadest reasonable interpretation, crossing the selected more resistant beets is considered choosing the unripped apples which are resistant to plunger penetration, which is supported by the prior art used in this claim rejection, figs. 7-10, paragraphs [0098-0101]; discloses using the Quality Factor (QF) to determine fruit (apples) on a scale of 0-100 with 100 being acceptable optimal fruit and 0 represents lower limit of consumer acceptability).

claim 14, a sugar beet, or parts thereof, obtainable by the method of claim 13 (Mohr teaches vegetable, therefore, one of ordinary skill in the art will be able to apply the method to sugar beet to achieve the same expected results).

Regarding claim 15, Mohr teaches a method of using a penetrometer comprising sorting sugar beets according to resistance to sucrose loss upon storage (paragraph [0017]; discloses using mechanized resistance penetration type devices to test and provide the accurate prediction of ripeness related to the sugar content).
However, the prior art used does not explicitly teach sugar beet, it references fruit or vegetables (produce) especially directed to apples, which uses the similar method as in the claim. According to Britannica website “Sugar beet juice contains high levels of sucrose and is second only to sugarcane as the major source of the world’s sugar. The sugar beet was grown as a garden vegetable and for fodder long before it was valued for its sugar content.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply it to sugar beet because sugar beet is a vegetable in order to ensure high quality and desirable product to the consumer. 

5.	Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Mohr (US 6643599 B1) in view of Yuangang (CN105638180). 
Regarding claim 9, Mohr teaches the method according to claim 1, except wherein factors leading to root damages are sugar beet pathogens and/or parasites, selected from the group consisting of bacteria, fungi, nematodes and larvae thereof, arthropods and larvae thereof, insects and larvae thereof.
Beet root rot is caused by a variety of fungi and bacteria such as Fusarium and Rhizoctonia; pg.1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohr to incorporate the teachings of Yuangang to improve the determination root damages of beets by including pathogens and/or parasites as factors. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANA OWUSU ANSAH whose telephone number is (571)272-1557.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro, can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NANA OWUSU ANSAH/Examiner, Art Unit 2863              


/SON T LE/            Primary Examiner, Art Unit 2863